DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 3/17/2022 has been received and entered into the case.  All arguments and amendments have been considered.
Claims 1, 4, 5, 7-13, 15-18 are pending. Claims 9-12, 15, 16 are withdrawn. Claims 1, 4, 5, 7, 8, 13, 17, 18 have been examined on the merits herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants claim amendments now require the binding protein to be a DNA, or RNA-binding protein or a nuclease. Claims 4 and 5 require that when an oligonucleotide is bound to said binding protein which is a DNA, or RNA-binding protein or a nuclease, that the binding of the oligonucleotide makes the binding protein therapeutically active and wherein said therapeutically active binding protein is signaling-incompetent or competent.  It should first be noted that applicants specification does not provide sufficient written description for the binding of an oligonucleotide to binding protein which is a DNA, or RNA-binding protein or a nuclease, wherein the binding of the oligonucleotide makes the binding protein therapeutically active. In addition, it is not disclosed how or in what way a DNA, or RNA-binding protein or a nuclease becomes therapeutically active and what said therapeutic activity is. The specification teaches the binding proteins to be a carrier but does not disclose how the protein and in what way a DNA, or RNA-binding protein or a nuclease is able to become therapeutically active. The specification also does not disclose the therapeutically active protein to be signaling competent or incompetent. There is no description of what kind of DNA, or RNA binding protein or nucleases are capable of said claimed functions. The specification does not provide any examples specific to an exosome having a fusion protein comprising an EV protein of claim 7 with a binding protein which is a DNA, or RNA binding protein or nucleases having an oligonucleotide non-covalently bound to the binding protein and said combination where the binding protein is capable of becoming therapeutically active and signaling-incompetent or competent. It is also important to note that the oligonucleotides are drawn to RNA’s only, thus the binding proteins would have to be those specific to RNA because one could not combine an siRNA, for example, with a DNA binding protein. Because the claims encompass DNA-, or RNA-binding proteins or a nuclease wherein an oligonucleotide bound thereto makes the protein therapeutically active and signaling incompetent or competent neither contemplated nor disclosed by the as-filed disclosure, it is clear that applicant was not in possession of the full scope of the claimed subject matter at the time of filing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 8, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/161184 in view of McKenzie et al. (Cell Rep., May 2016, p. 978-987), Zhang (US2016/0153004), and WO2014/168548. 
WO’184 teaches exosomes loaded with a fusion protein comprising an EV protein, i.e. a transmembrane proteins,  including but are not limited to Lamp-1, Lamp-2, CD9, CD53, CD63, CD81, CD1 3, CD86, Flotillin, Syntaxin-3, CD2, CD36, CD40, CD40L, CD41a, CD44, CD45, ICAM-I, Integrin alpha4, LiCAM, LFA-I, Mac- | alpha and beta, Vti-1 A and B, CD3 epsilon and zeta, CD1 8, CD37, CD82, CXCR4, FcR, GluR2/3, HLA-DM (MHC I), immunoglobulins, MHC-I or MHC-II components, TCR beta and tetraspanins (p. 37, lines 24-32, p. 38) according to claim 7, and a binding protein, i.e. targeting peptide which targets specific tissue and thus is a carrier modality (p. 37, lines 1-24, p. 38, lines 3-13), and at least one small molecule therapeutic which is an oligonucleotide selected from siRNA, siRNA-GalNAc, antisense RNA, LNA, hairpin siRNA, miRNA, miRNA inhibitors, or combinations thereof according to claim 17 (p. 32, lines 28-p. 33, lines 1-3, p. 39, lines 1-6) bound thereto. 
Regarding claim 4, the binding of the oligonucleotide makes the binding protein therapeutically active given that the loaded exosomes are disclosed to be used therapeutically(p. 38, lines 24-31).
Regarding claim 8, the exosome comprises a targeting moiety (p. 38, lines 3-10). 
Regarding claim 13, WO’184 teaches a pharmaceutical composition comprising the loaded exosomes and a pharmaceutically acceptable carrier (p. 35, lines 19-p. 36, lines 1-22). 
WO’184 does not teach the binding proteins to be DNA or RNA-binding proteins or a nuclease according to claim 1 and new claim 18; however, exosomes are disclosed to be therapeutic delivery agents of oligonucleotides using fusion proteins comprising an EV protein and a binding protein.  DNA and RNA-binding proteins including Ago2 and Dicer, as well as nuclease such as Cas9 are known in the art and taught to be incorporated into exosomes.  For example, the RISC-loading complex proteins Dicer and Ago2 are present in exosomes, i.e. thus naturally endogenously occurring binding proteins, and are major players and regulators in siRNA and miRNA sorting into exosomes (see McKenzie et al., p. 7-8, Discussion section). McKenzie teach colocalization of CD63-Ago2 in exosome containing cells (p. 3-8), i.e. a fusion protein.  Thus, if endogenous Ago2 inherently binds to siRNA or mRNA, the binding is inherently non-covalent given the nature of the protein, i.e.  loading of an exosome with siRNA, would inherently non-covalently bind the endogenous Ago2 and said binding inherently makes the Ago2 therapeutically active.  In addition, Zhang (US2106/0153004) teach the use of exosomes to deliver the CRISPR-Cas9 complex as a therapeutic target (0007-0012, 0016, 0024, 0497-0505). 

Thus, it is the Examiners position that before the effective filing date, it would have been obvious to a posita to substitute art recognized binding proteins including DNA, RNA-binding proteins or a nuclease in place of the binding proteins of WO’184 to make a fusion protein to effectively load and deliver oligonucleotides using exosomes.  It would have been within the purview of the skilled artisan to make a fusion protein using known EV (transmembrane) proteins with art recognized binding proteins to deliver oligonucleotides given the teachings of the prior art references. 
Regarding claim 5, the references do not teach the therapeutically active protein to be signaling-competent or signaling-incompetent. 
WO548 teaches an extracellular vesicle comprising a fusion protein comprising a carrier polypeptide, i.e. Lamp2 or CD63 fused to at least one therapeutic polypeptide. The EV is used for delivering biopharmaceuticals to treat diseases, disorders and cancer (p. 2-5, p.11, p.17, 23-25). Exosomes are disclosed to be delivery vesicles for mRNA and miRNA (p. 1-2, last line of page 1 to lines 1-2 of p. 2). They teach the binding protein to be a fusion protein comprising a binding protein portion and an EV protein, i.e. a decoy receptor/therapeutic protein fusion protein and carrier polypeptide (p. 12, 17-22). The binding protein comprises a polypeptide fused to at least one therapeutic polypeptide  (biopharmaceutical, p. 17) and the polypeptide construct may comprise virtually any therapeutic polypeptide decoy receptor that can bind to a circulating ligand fused to virtually any carrier polypeptide (p. 27, 4th parag.).  
Regarding claim 5, the decoy receptor is signaling-incompetent to enable binding and sequestering of its target molecule without the generation and/or transmission of any signals or the receptor may be signaling competent (p. 2, last parag., p. 3, last parag.-p.4, p. 17), which is accomplished by truncation or mutation of the polypeptide encoding the signaling domain (p. 18, 1st full parag.). 
	 Therefore, before the effective filing date of the claimed invention, it was known how to make exosomes comprising signaling-incompetent exosomes and signaling-competent exosomes using fusion proteins having therapeutic agents bound thereto, thus a person of ordinary skill in the art has a good reason to purse known options within his or her technical grasp to create fusion proteins having a therapeutic agent bound thereto to make the binding protein signaling-incompetent or signaling-competent exosomes to treat a desired disease or disorder. 

Claims 1, 4, 7, 8, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of El-Andaloussi et al. (Nature protocols, 2012, p. 2112-2126) and Raimondo et al. (Fifth int. meeting of ISEV, may 2016 (p.44) in view of McKenzie et al. (Cell Rep., May 2016, p. 978-987) and Zhang (US2016/0153004).

	El-Andaloussi teaches exosome mediated delivery of siRNA. They teach an exosome comprising a fusion protein comprising an EV protein Lamp2b and the cell-penetrating peptide (CPP) binding protein RVG which is a neurotrophic factor targeting moiety binding to acetylcholine receptor expressed by neuroendothelial cells and neuronal cells and loaded with an oligonucleotide, i.e. siRNA (p. 2112, whole page, p. 2113, Exp. Design, Fig. 1). Exosomes are disclosed to be tools for drug delivery across different biological barriers (abstract). They teach that other forms of RNAi including miRNA mimics and miRNA inhibitors can be loaded into exosomes to target Alzheimer’s disease and cancer (p. 2112, applic. of the method). They teach that other tissue specific peptides and targeting moieties can be fused with Lamp2b or other exosomal membrane proteins to target other tissues (p. 2113, Exp. Design). They teach that CPP’s are useful conjugates with oligonucleotides and are mixed with siRNA for form noncovalent complexes that efficiently enter cells in vitro (p. 2113, 2nd col. 1st parag.).  Exosomes are considered as a scaffold to present CPP’s and shield the negative charge of siRNA’s (p. 2113, 2nd col. 1st parag.).  The binding protein is taken to be a carrier modality because it is disclosed to bind to acetylcholine receptor expressed by neuroendothelial cells and neuronal cells thereby allowing transvascular delivery to the nervous system (p. 2113, exp. Design, see entire document). siRNA’s are considered to be therapeutic agents as they are disclosed to be used to treat Alzheimer’s and cancer. 
Raimondo teach exosomes engineered to express the binding protein fused to an EV protein, i.e. LAMP2b and loaded with the oligonucleotide, BCR-ABL siRNA (p. 44, section PW4.11) as a therapeutic delivery agents which reduce cell growth concomitant to the inhibition of BCR-ABL phosphorylation, and target imatinib-sensitive and resistant CML cells as well as a decrease of tumor growth (p. 44, PW4.11). 
 	The above references do not teach the binding protein to be a DNA, or RNA-binding protein or a nuclease according to claim 1 and new claim 18; however, exosomes are disclosed to be therapeutic delivery agents of oligonucleotides using fusion proteins comprising an EV protein and a binding protein.  DNA and RNA-binding proteins including Ago2 and Dicer, as well as nuclease such as Cas9 are known in the art and taught to be incorporated into exosomes.  For example, the RISC-loading complex proteins Dicer and Ago2 are present in exosomes, ie. thus endogenous naturally occurring binding proteins, and are major players and regulators in siRNA and miRNA sorting into exosomes (see McKenzie et al., p. 7-8, Discussion section). McKenzie teach colocalization of CD63-Ago2, i.e. fusion protein, in exosomes containing cells (p. 3-8).  Thus, if endogenous Ago2 inherently binds to siRNA or mRNA, the binding is inherently non-covalent given the nature of the protein, i.e.  loading of an exosome with siRNA.  Thus, the non-covalent binding of the endogenous Ago2 to siRNA or mRNA makes the Ago2 therapeutically active.  In addition, Zhang (US2106/0153004) teach the use of exosomes to deliver the CRISPR-Cas9 complex as a therapeutic target (0007-0012, 0016, 0024, 0497-0505). 
Thus, it is the Examiners position that before the effective filing date, it would have been obvious to a posita to substitute art recognized binding proteins including DNA, RNA-binding proteins or a nuclease in place of the RVG binding proteins in the art to make a fusion protein to effectively load and deliver oligonucleotides using exosomes.  It would have been within the purview of the skilled artisan to make a fusion protein using known EV (transmembrane) proteins with art recognized binding proteins to deliver oligonucleotides given the teachings of the prior art references. 

 Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of El-Andaloussi et al. (Nature protocols, 2012, p. 2112-2126) Raimondo et al. (Fifth int. meeting of ISEV, may 2016 (p.44) in view of McKenzie et al. (Cell Rep., May 2016, p. 978-987) and Zhang (US2016/0153004) as applied to claims 1, 4, 7, 8, 17, 18 above, and further in view of WO2014/168548. 
Regarding claim 5, the references do not teach the therapeutically active protein to be signaling-competent or signaling-incompetent. 
WO548 teaches an extracellular vesicle comprising a fusion protein comprising a carrier polypeptide, i.e. Lamp2 or CD63 fused to at least one therapeutic polypeptide. The EV is used for delivering biopharmaceuticals to treat diseases, disorders and cancer (p. 2-5, p.11, p.17, 23-25). Exosomes are disclosed to be delivery vesicles for mRNA and miRNA (p. 1-2, last line of page 1 to lines 1-2 of p. 2). 
Regarding claims 4, 5, 7, they teach the binding protein to be a fusion protein comprising a binding protein portion and an EV protein, i.e. a decoy receptor/therapeutic protein fusion protein and carrier polypeptide (p. 12, 17-22). The binding protein comprises a polypeptide fused to at least one therapeutic polypeptide  (biopharmaceutical, p. 17) and the polypeptide construct may comprise virtually any therapeutic polypeptide decoy receptor that can bind to a circulating ligand fused to virtually any carrier polypeptide (p. 27, 4th parag.).  
Regarding claim 5, the decoy receptor is signaling-incompetent to enable binding and sequestering of its target molecule without the generation and/or transmission of any signals or the receptor may be signaling competent (p. 2, last parag., p. 3, last parag.-p.4, p. 17), which is accomplished by truncation or mutation of the polypeptide encoding the signaling domain (p. 18, 1st full parag.). 
	Regarding claim 13, they teach a pharmaceutical composition comprising the therapeutic delivery vesicles with a pharmaceutical carrier/excipient (p. 25, last par.-p. 26, 1st parag.). 
	Therefore, before the effective filing date of the claimed invention, it was known how to make exosomes comprising signaling-incompetent exosomes and signaling-competent exosomes using fusion proteins having therapeutic agents bound thereto, thus a person of ordinary skill in the art has a good reason to purse known options within his or her technical grasp to create fusion proteins having a therapeutic agent bound thereto to make the binding protein signaling-incompetent or signaling-competent exosomes to treat a desired disease or disorder. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the Examiner will address the El-Andaloussi reference. Applicant argues that the reference does not teach the siRNA bound to the carrier modality much less non-covalently bound to the binding protein. The position of the current rejection of record is that fusion proteins comprising EV proteins and DNA-or RNA binding proteins, i.e. CD63-Ago2 fusion protein of McKenzie for example, were known. In addition, Ago2 is an endogenous protein inside of exosomes thus, when the siRNA binds to said RNA-binding protein, its binding is inherently non-covalent given the nature of the protein. In addition, a posita would have a reasonable expectation of successfully substituting the fusion protein of El-Andaloussi with those of McKenzie to make a fusion protein capable of binding with an oligonucleotide to be loaded into an exosome given the teachings that Ago2, is a major player and regulator in siRNA and miRNA sorting into exosomes (see McKenzie et al., p. 7-8, Discussion section).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632